

	

		II

		109th CONGRESS

		1st Session

		S. 703

		IN THE SENATE OF THE UNITED STATES

		

			April 5, 2005

			Mr. Ensign (for himself

			 and Mr. Reid) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To provide for the conveyance of certain

		  Bureau of Land Management land in the State of Nevada to the Las Vegas Motor

		  Speedway, and for other purposes.

	

	

		

			1.

			Definitions

			

				In this Act:

				

					(1)

					Federal land

					The term Federal

			 land means the approximately 115 acres of Bureau of Land Management

			 land identified on the map as Lands identified for Las Vegas Speedway

			 Parking Lot Expansion.

				

					(2)

					Map

					The term map

			 means the map entitled Las Vegas Motor Speedway Improvement Act,

			 dated February 4, 2005, and on file in the Office of the Director of the Bureau

			 of Land Management.

				

					(3)

					Secretary

					The term

			 Secretary means the Secretary of the Interior.

				

			2.

			Conveyance of federal land to nevada speedway

			

				(a)

				In general

				If, not later than 30 days

			 after the date of completion of the appraisal required under subsection (b),

			 Nevada Speedway, LLC, submits to the Secretary an offer to acquire the Federal

			 land for the appraised value, notwithstanding the land use planning

			 requirements of section 202 and 203 of the Federal Land Policy and Management

			 Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall, not later than 30 days

			 after the date of the offer, convey to Nevada Speedway, LLC, the Federal land,

			 subject to valid existing rights.

			

				(b)

				Appraisal

				

					(1)

					In general

					Not later than 90 days after

			 the date of enactment of this Act, the Secretary shall complete an appraisal of

			 the Federal land.

				

					(2)

					Applicable law

					The appraisal under paragraph

			 (1) shall be conducted in accordance with—

					

						(A)

						the Uniform Appraisal

			 Standards for Federal Land Acquisitions; and

					

						(B)

						the Uniform Standards of

			 Professional Appraisal Practice.

					

					(3)

					Costs

					All costs associated with the

			 appraisal required under paragraph (1) shall be paid by Nevada Speedway,

			 LLC.

				

				(c)

				Payment of consideration

				Not later than 30 days after

			 the date on which the Federal land is conveyed under subsection (a), as a

			 condition of the conveyance, Nevada Speedway, LLC, shall pay to the Secretary

			 an amount equal to the appraised value of the Federal land, as determined under

			 subsection (b).

			

				(d)

				Costs of conveyance

				As a condition of the

			 conveyance, any costs of the conveyance under subsection (a) shall be paid by

			 Nevada Speedway, LLC.

			

				(e)

				Reversion

				If Nevada Speedway, LLC, or

			 any subsequent owner of the Federal land conveyed under subsection (a), uses

			 the Federal land for purposes other than a parking lot for the Nevada Speedway,

			 all right, title, and interest in and to the land (and any improvements to the

			 land) shall revert to the United States at the discretion of the

			 Secretary.

			

				(f)

				Disposition of proceeds

				The Secretary shall deposit

			 the proceeds from the conveyance of Federal land under subsection (a) in

			 accordance with section 4(e)(1) of the Southern Nevada Public Land Management

			 Act of 1998 (112 Stat. 2345).

			

			3.

			Withdrawal of federal land

			

				(a)

				In general

				Except as provided in section

			 2(a) and subject to valid existing rights, the Federal land is withdrawn

			 from—

				

					(1)

					all forms of entry,

			 appropriation, and disposal under the public land laws;

				

					(2)

					location, entry, and patent

			 under the mining laws; and

				

					(3)

					operation of the mineral

			 leasing, mineral materials, and geothermal leasing laws.

				

				(b)

				Term of withdrawal

				The withdrawal of the Federal

			 land under subsection (a) shall be in effect for the period beginning on the

			 date of enactment of this Act and ending on the earlier of—

				

					(1)

					the date that is 2 years

			 after the date of enactment of this Act; or

				

					(2)

					the date of the completion of

			 the conveyance of Federal land under section 2(a).

				

